Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on December 30, 2020. Claims 8, 10, 13-20 and 24 were canceled. Claims 1-7, 9, 11-12, 21-23 and 25-29 are now pending in the application.

Priority
3.	Receipt is acknowledged of papers submitted (CN 201710142753.X, filed 03/10/2017) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matter
4.	Claims 1-7, 9, 11-12, 21-23 and 25-29 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
The outstanding response filed 05/01/08 incorporates the subject matters in the objected claims 10 and 24 into base claims 1 and 21, respectively. In doing so, the response has placed the instant application in a favorable condition for allowance. Thus, the prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed video surveillance system (claim 21) and method (claim 1), comprising, among other limitations, the novel and unobvious limitation as “ ... ; extracting, by the video server when second keep-alive information from the NVR is received, the ID and first verification information carried in the second keep-alive information; generating, by the video server, second verification information by using the device feature information and the second process feature information corresponding to the ID; determining, by the video server, according to the first verification information and the second verification information on the front-end device, whether an abnormality has occurred to the front-end device, wherein the second verification information is generated according to processes running on the front-end device in a normal running status; and judging, by the video server, whether the first verification information matches the second verification information, and confirming that the front-end device is running normally when the judgment result is yes, and confirming that an abnormality has occurred in the front-end device when the judgment result is no.” structurally and functionally interconnected with other limitations in a manner as recited in the dependent claims 2-7, 9, 11-12, 22-23 and 25-29.

5. 	References U.S. 10,614,701; U.S. 2009/0031407 and U.S. 2019/0303850 are cited because they are put pertinent to improve the monitoring system for security technology in telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        

February 23, 2021